          Case 2:20-cv-00374-SMJ   ECF No. 35   filed 01/13/21   PageID.364 Page 1 of 6




1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


2
                                                                      Jan 13, 2021
3                         UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK


                         EASTERN DISTRICT OF WASHINGTON
4
     JEREMY OLSEN,                               No. 2:20-cv-00374-SMJ
5
                               Plaintiff,
6                                                AMENDED ORDER GRANTING
                   v.                            IN PART AND DENYING IN PART
7                                                DEFENDANT’S MOTION TO
     ALEX M. AZAR II, in his official            DISMISS1
8    capacity as the Secretary of the United
     States Department of Health and
9    Human Services,

10                             Defendant.

11

12           Before the Court, without oral argument, is Defendant’s Partial Motion to

13   Dismiss, ECF No. 19. Defendant asks this Court to dismiss Counts I and IV of the

14   Complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

15   claim. The Court has reviewed the record and pleadings in this matter, is fully

16   informed, and grants in part and denies in part Defendant’s Partial Motion to

17   Dismiss.

18   //

19

20   1
      Due to a clerical error, the Court’s original Order erroneously directed the Clerk’s
     Office to close this file. ECF No. 34.

     AMENDED ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION TO DISMISS – 1
       Case 2:20-cv-00374-SMJ     ECF No. 35    filed 01/13/21   PageID.365 Page 2 of 6




1                                    BACKGROUND

2          Plaintiff Jeremy Olsen alleges he is a 41-year-old Type I diabetic who has

3    suffered kidney failure and undergone a kidney transplant due to his condition. ECF

4    No. 1 at 10. Plaintiff uses a Medtronic MiniMed Continuous Glucose Monitor

5    (CGM), which he alleges a doctor prescribed him to help avoid failure of his

6    transplanted kidney and prevent other complications from his diabetes. Id. at 11.

7          After his claim for Medicare coverage of the CGM supplies was initially

8    denied as not “durable medical equipment,” an Administrative Law Judge

9    eventually approved Plaintiff’s claim. Id. at 11–12. But the Medicare Appeals

10   Council/Departmental Review Board (“Appeals Council”) reversed the ALJ,

11   determining that a CGM is not “durable medical equipment” because it is not

12   “primarily and customarily used to serve a medical purpose.” Id. at 12.

13         Plaintiff sought judicial review in the U.S. District Court for the District of

14   Columbia. ECF No. 1. The case was transferred to this Court. ECF No. 14. Plaintiff

15   alleges six causes of action. ECF No. 1. Among other things, he claims the Appeals

16   Council based its decision on CMS-1682-R, a “final opinion and order” regarding

17   CGM coverage, which the Department of Health and Human Services issued

18   without a public notice and comment period. Id. at 8.

19                                 LEGAL STANDARD

20         Under Rule 12(b)(6), the Court must dismiss a complaint if it “fail[s] to state


     AMENDED ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION TO DISMISS – 2
          Case 2:20-cv-00374-SMJ    ECF No. 35     filed 01/13/21   PageID.366 Page 3 of 6




1    a claim upon which relief can be granted,” including when the plaintiff’s claims

2    either fail to allege a cognizable legal theory or fail to allege sufficient facts to

3    support a cognizable legal theory. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093

4    (9th Cir. 2017). To survive a Rule 12(b)(6) motion, a complaint must contain

5    “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

6    on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

7    Twombly, 550 U.S. 544, 570 (2007)).

8            Facial plausibility exists when a complaint pleads facts permitting a

9    reasonable inference that the defendant is liable to the plaintiff for the misconduct

10   alleged. Iqbal, 556 U.S. at 678. Plausibility does not require probability but

11   demands something more than a mere possibility of liability. Id. While the plaintiff

12   need not make “detailed factual allegations,” “unadorned” accusations of unlawful

13   harm and “formulaic” or “threadbare recitals” of a claim’s elements, supported only

14   “by mere conclusory statements,” are insufficient. Id.

15           In deciding a Rule 12(b)(6) motion, the Court construes a complaint in the

16   light most favorable to the plaintiff, assumes the facts as pleaded are true, and draws

17   all reasonable inferences in his or her favor. Ass’n for L.A. Deputy Sheriffs v. County

18   of Los Angeles, 648 F.3d 986, 991 (9th Cir. 2011); Iqbal, 556 U.S. at 678. Even so,

19   the Court may disregard legal conclusions couched as factual allegations. See id.

20   //


     AMENDED ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION TO DISMISS – 3
       Case 2:20-cv-00374-SMJ     ECF No. 35   filed 01/13/21   PageID.367 Page 4 of 6




1                                      DISCUSSION

2    A.    Plaintiff fails to state a claim as to Count I

3           Count I of Plaintiff’s complaint alleges a cause of action under 5 U.S.C. §

4    706(1). ECF No. 1 at 12–13. That subsection empowers courts to “compel agency

5    action unlawfully withheld or unreasonably delayed.” 5 U.S.C. § 706(1). “[A] claim

6    under § 706(1) can proceed only where a Plaintiff asserts that an agency failed to

7    take a discrete agency action that it is required to take.” Norton v. S. Utah

8    Wilderness Alliance, 542 U.S. 55, 64 (2004) (emphasis in original).

9          Defendant argues that Plaintiff’s disagreement with the substantive result of

10   the Appeals Council’s adjudication does not establish a claim under Section 706(1).

11   ECF No. 19 at 5. Defendant insists that because Plaintiff does not allege that the

12   agency failed to take some required action, the Court must dismiss Count I. Id.; see

13   Norton, 542 U.S. at 61 (Section 706(1) contemplates “judicial review of agency

14   inaction”).

15         This Court agrees. True, the agency’s reversal of the ALJ’s decision means

16   that Plaintiff does not receive the coverage he seeks. But Section 706(1) “does not

17   give [courts] license to ‘compel agency action’ whenever the agency is withholding

18   or delaying an action [they] think it should take.” Hells Canyon Pres. Council v.

19   U.S. Forest Servs., 593 F.3d 923, 932 (9th Cir. 2010). Instead, Courts may do so

20


     AMENDED ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION TO DISMISS – 4
          Case 2:20-cv-00374-SMJ   ECF No. 35   filed 01/13/21   PageID.368 Page 5 of 6




1    only when “an agency has ignored a specific legislative command.” Id. The Court

2    thus dismisses Count I of Plaintiff’s Complaint.

3    B.      Plaintiff states a claim as to Count IV

4            Count IV of Plaintiff’s complaint alleges a cause of action under 5 U.S.C. §

5    706(2)(D). ECF No. 1 at 14. That subsection empowers district courts to set aside

6    agency actions, findings, or conclusions they find to be “without observance of

7    procedure required by law.” 5 U.S.C. § 706(2)(D). Like Count I, Defendant

8    maintains that Plaintiff objects to the substantive result of the agency decision and

9    does not allege any procedural failings. ECF No. 19 at 6.

10           But as to this Count, Plaintiff does not merely allege that the agency

11   improperly denied coverage. He also argues that the Appeals Council’s decision

12   should be invalidated precisely because it relied on a rule promulgated “without

13   observance of procedure required by law.” See 5 U.S.C. § 706(2)(D); ECF No. 1 at

14   14; ECF No. 21 at 4. Namely, he alleges that the agency did not comply with the

15   notice and comment provisions for modification of Medicare coverage policy in

16   issuing CMS-1682-R. ECF No. 1 at 6, 14; see also 42 U.S.C. § 1395hh(2); Sequoia

17   Orange Co. v. Yeutter, 973 F.2d 752, 757 n.2 (9th Cir. 1992). Plaintiff has thus

18   stated a plausible claim for relief.

19   //

20   //


     AMENDED ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION TO DISMISS – 5
       Case 2:20-cv-00374-SMJ     ECF No. 35   filed 01/13/21   PageID.369 Page 6 of 6




1          Accordingly, IT IS HEREBY ORDERED:

2          1.     Defendant’s Partial Motion to Dismiss, ECF No. 19, is GRANTED

3                 IN PART AND DENIED IN PART.

4          2.     Count I of Plaintiff’s Complaint, ECF No. 1, is DISMISSED

5                 WITHOUT PREJUDICE for failure to state a claim upon which

6                 relief may be granted.

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    provide copies to all counsel.

9          DATED this 13th day of January 2021.

10

11                      _________________________
                        SALVADOR MENDOZA, JR.
12                      United States District Judge

13

14

15

16

17

18

19

20


     AMENDED ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION TO DISMISS – 6
